Citation Nr: 0723489	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  97-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for residuals of gunshot 
wound to the abdomen.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from April 1946 to February 
1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Manila 
Department of Veterans Affairs (VA), Regional Office (RO), 
which found that the veteran had not submitted sufficient new 
and material evidence, since a September 1994 Board denial, 
to reopen his claim.  In January 1998, the veteran testified 
at a personal hearing at the Los Angeles RO.  

In February 1999, the Board issued a decision which found 
that the veteran had not submitted sufficient new and 
material evidence to reopen his claim for service connection 
for the residuals of a gunshot wound to the abdomen.  The 
veteran appealed that decision to the Court of Appeals for 
Veterans Claims (CAVC).  In January 2001, a Joint Motion for 
Remand indicated the need for the case to be remanded to the 
Board so that the provisions of the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000) could be complied with.  
In February 2001, the CAVC issued an Order consistent with 
the Joint Motion.  Copies of the Joint Motion and the Court's 
Order are in the claims folder.

In March 2002, the Board issued a Development Memorandum, 
instructing the RO to carry out needed development, 
consistent with 38 C.F.R. § 19.9(a)(2) (2002).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As a consequence, this case 
was remanded by the Board to the RO for additional 
development in September 2003.  

In December 2005, the Board had issued a decision which found 
that the veteran had submitted sufficient new and material 
evidence to reopen his claim for service connection for the 
residuals of a gunshot wound to the abdomen, and which then 
remanded the issue of service connection for additional 
development.  The case is again before the Board for further 
appellate consideration.

FINDING OF FACT

The veteran suffered a gunshot wound to the abdomen prior to 
service, which did not increase in disabling severity as a 
result of his service.


CONCLUSIONS OF LAW

1.  A gunshot wound to the abdomen clearly and unmistakably 
existed prior to service. 38 U.S.C.A. §§ 1110, 1111, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2006).

2.  The veteran's pre-existing gunshot wound residuals were 
not aggravated during his service. 38 U.S.C.A. §§ 1110, 1131, 
1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.306(a)-(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2003, March and November 2004, and February and 
May 2006, the RO sent the veteran letters informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, February 2005 and 
November 2006 SSOC's provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  Moreover, 
the Board notes that he was sent notice of the provisions of 
Dingess in March 2007.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).


The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The veteran contends that he sustained a gunshot wound to the 
abdomen when he was accidentally shot during a raid by 
Filipino guerrillas when he was imprisoned by the Japanese 
during a period when he was not in creditable active military 
service.  He states that his subsequent period of recognized 
active service aggravated the gunshot wound residuals; as a 
consequence, he asserts that he now suffers from numerous 
disabilities, such as abdominal pain, pleural effusions, and 
chest pain.  

The evidence which was of record when the Board considered 
this case in September 1994 included the service medical 
records (SMRs).  At the time of his entrance onto active 
duty, the veteran's abdominal viscera were reported as 
normal.  In August 1948, he was hospitalized with complaints 
of recurrent attacks of pain in the left lower quadrant of 
the abdomen with persistent pyuria and albuminuria.  In 
October 1948, he was transferred to another hospital.  He 
remained hospitalized until January 1949.  He complained of 
left lower chest pain.  There was X-ray evidence of pleural 
thickening; no other basis for the pain was identified.  By 
his discharge, he was asymptomatic, save for continuing 
complaints of chest pain.  He was found to be fit to return 
to duty.  The final diagnoses were prostatitis; pyelitis; and 
chronic pleurisy in the left lower quadrant, which was found 
to be secondary to a 1944 gunshot wound.

A WD Form 53 documents the veteran's creditable service from 
April 1946 to February 1949; no prior service was noted.  A 
March 1961 VA Form 3101 from the service department certifies 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  

An associate of the veteran stated in March 1954 that the 
veteran had been captured by the Japanese in August 1943.  A 
March 1961 affidavit from another associate stated that they 
had both been prisoners of war during World War II.  Based on 
this evidence, the Board denied entitlement to service 
connection in July 1961, finding the evidence did not 
demonstrate that the veteran's pre-existing gunshot wound 
residuals had been aggravated by his period of active 
service.

The evidence submitted subsequent to the Board's September 
1994 denial includes a September 1966 statement from the 
Philippine National Red Cross, which stated that the 
"Prisoner-of-War Office" had determined that the veteran 
had qualified for "Japanese Compensation".  

An October 1991 VA examination contained a diagnosis of 
status post gunshot wound.  

The record also contained a June 1992 memorandum, which noted 
that the service department had verified the veteran's 1946 
to 1949 period of service. It was further verified that the 
veteran had had no service with the USAFFE or as a recognized 
guerrilla.  In addition, his name was not on the POW 
microfiche.

The veteran also filed a claim before the Foreign Claims 
Settlement Commission of the United States.  Documents 
regarding this claim noted that in October 1954 a claim for 
compensation had been denied because the Department of 
Defense reported that the veteran had not been a member of 
the Armed Forces of the United States for purposes of section 
6 of the War Claims Act of 1948.

An undated medical certificate from Dr. A. indicated that the 
veteran underwent a first rib resection due to thoracic 
outlet syndrome in 1971.  Private medical records developed 
between 1995 and 1997 show that he was treated for chest 
pain, a gastric ulcer, and degenerative joint disease.

The Philippine Veterans Affairs office issued certificates in 
September 1992 and October 1995 which indicated that the 
veteran had served during World War II.  In September 1992, 
the veteran filed a claim for correction of his military 
record, arguing that he had had guerrilla service during 
World War II.  The service department acknowledged receipt of 
his claim and, in July 1998, the service department indicated 
that there would be no change in their prior certification of 
his service.

The veteran testified at a personal hearing in January 1998.  
He stated that when he was shot in 1944, he been a member of 
the guerrilla forces and had been a POW.  

The veteran also submitted a manifesto concerning the 
treatment of Philippine veterans.  He also submitted various 
articles.  One alleged that thousands of Philippine 
guerrillas had not been properly recognized by the United 
States.  Another article discussed the use of Philippine 
documents for immigration and naturalization purposes by the 
United States.

The veteran has submitted multiple copies of many documents 
that were already of record, to include treatment records and 
affidavits from various associates.  He has continued to seek 
treatment for chest pain, arthritis, and a knee disorder.  In 
October 1999, he complained of abdominal pain that was 
probably related to urinary retention.  He was noted to have 
a bladder neck contracture.  VA records developed between 
1995 and 2002 reflected treatment for degenerative disc 
disease of the spine, a gastric ulcer, a left knee disorder, 
and hammertoes.  

In November 2002, the veteran's private physician submitted a 
statement, in which she noted the veteran's history of a 
gunshot wound to the abdomen in 1944.  The SMRs were 
reportedly reviewed, and the veteran was afforded an 
examination.  It was then stated that "[a]s a result of this 
record review and examination, it is my opinion that it is at 
least as likely as not that the patient's continuing 
abdominal problems are the result of aggravation of his 
gunshot wound which occurred in the line of duty."  She 
stated that the fact that the gunshot wound was incurred in 
the line of duty was confirmed by the medical record.

In February 2003, the Army Board for Correction of Military 
Records stated that they had not heard the veteran's case 
because they do not have jurisdiction over former members of 
either the Philippine Army or the organized guerrillas in the 
Philippines.

The veteran submitted a July 30, 2002, statement from another 
private physician, which again noted that the veteran had 
sustained a gunshot wound to the abdomen in World War II.  It 
was then stated that "[h]e continues to have abdominal 
difficulties that should contribute to his disability 
rating."

In August 2003, the veteran complained of hematuria.  Testing 
revealed a probable hemorrhagic cyst.  He was also diagnosed 
with diabetes mellitus, severe peripheral vascular disease, 
left eye blindness, and hypertension.

A September 6, 2002, statement from the veteran's private 
physician again referred to his past gunshot wound.  It was 
stated that "[h]e continues to have abdominal difficulties 
complicated with acute chest pain that should entitle him to 
any disability compensation."

In August 2004, the veteran was noted to have post-traumatic 
stress disorder, a hearing loss, tinnitus, arthritis, 
arrhythmia, diabetes mellitus, arteriosclerotic heart 
disease, and renal insufficiency.  An April 2002 chest X-ray 
showed small bilateral effusions and in July 2003, he was 
noted to have hematuria due to moderate to marked prostate 
enlargement.

In May 2004, the National Personnel Records Center stated 
that a negative certification concerning guerrilla service 
had been sent to the veteran.  In February 2005, the Social 
Security Administration noted that the veteran's file had 
been destroyed.

In response to the Board's December 2005 remand, the 
veteran's private and VA treatment records developed between 
1994 and 2006 were obtained and associated with the claims 
folder.  These include the clinical records which had been 
requested from Dr. E.D.G., from the Mission Medical Clinic.  
Most of these records were duplicates of those already of 
record; they showed the presence of abdominal scars, as well 
as treatment for many unrelated disorders.  However, no 
rationale for the opinion offered by this physician in 
November 2002 was included.

In July 2006, the veteran was afforded a complete VA 
examination.  The examiner noted that special attention had 
been paid to the medical records, especially those developed 
both before and after the veteran's 1948 period of 
hospitalization.  The examiner referred to the veteran's 
history, noting his claim that he had been captured by the 
Japanese on Mindanao.  He said that he had been held as a 
prisoner of war for 10 months (as noted above, however, there 
is no objective evidence that the veteran had served as a 
recognized guerilla prior to 1946 or had been a prisoner of 
war).  He said that he had been shot while attempting to 
escape.  The veteran also indicated that he had had 
gallbladder surgery 30 years before, and had a history of 
bladder stones.  He also noted that in 1948 he had been 
hospitalized for complaints of hematuria, which he claimed 
was related to the gunshot wound residuals.  He also noted a 
history of prostatitis and pyelitis in service.  He noted 
that the entrance wound was on the right flank and the exit 
wound was on the left upper quadrant.  

The veteran's recent complaints were noted as having included 
loose bowel movements with blood (for which he had not sought 
treatment), chronic dysuria, lower abdominal discomfort, and 
occasional pain in the right upper and lower abdominal 
quadrants.  He denied any epigastric distress.  The examiner 
then conducted an extensive and complete review of all the 
records on file.  Following this review, the examiner noted 
that the veteran's left upper quadrant and small right flank 
scars were consistent with a gunshot wound to the abdomen.  
The large abdominal scar, in the absence of any evidence to 
indicate otherwise, was at least as likely as not secondary 
to an exploratory laparotomy, status post gunshot wound.  In 
response to the question of whether the veteran's service had 
aggravated this injury beyond its natural progression, the 
examiner stated the following:

The answer is that there is NO evidence that the 
veteran engaged in any activities which aggravated 
the 1944 gunshot wound residuals beyond any natural 
progression.  There is nothing in the 1948 
hospitalization record to indicate (as he was 
working as a guard on Okinawa) that he engaged in 
any activities which caused "aggravation" of pre-
existing condition, the gunshot wound in 1944 
(EPTS).

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of a gunshot 
wound have not been established.  Initially, the Board notes 
that there is clear and unmistakable evidence that the 
veteran sustained a gunshot wound to the abdomen prior to his 
1946 entrance onto active duty.  This is supported by the 
veteran's repeated statements that this wound had been 
sustained in 1944.  Despite his claims that he was acting as 
a guerrilla at that time, was subsequently captured by the 
Japanese, and was shot while attempting to escape from 
captivity, repeated attempts to verify such recognized 
guerrilla service and status as a prisoner of war have been 
negative.  In addition, the VA examiner in July 2006 opined 
that, in the absence of any evidence to contrary, the 
veteran's gunshot wound had occurred prior to his 1946 to 
1949 period of service.  This evidence clearly and 
unmistakably demonstrates that the veteran had suffered a 
gunshot wound to the abdomen prior to service.  

There is also clear and unmistakable evidence that the pre-
existing abdominal gunshot wound was not aggravated by 
service.  The VA examination conducted in July 2006 included 
review of the 1948 hospitalization report as part of the 
determination as to whether the veteran's period of service 
had aggravated his pre-existing gunshot wound residuals.  
During this hospitalization, a pyelogram noted a possible 
kidney stone, as well as nephroptosis of the right kidney 
(described as a downward displacement of the kidney) which is 
not necessarily an abnormality and which the examiner stated 
was in no way related to the gunshot wound.  He had been 
admitted for complaints of recurrent pain in the left lower 
quadrant, persistent pyuria, and albuminuria, and was 
observed for a possible intestinal obstruction.  The 
diagnoses at discharge had included chronic pleurisy of the 
left lower chest secondary to the 1944 gunshot wound.  
However, it is also been noted that the veteran's present 
complaints could not be related to the 1944 wound. 

Based upon the above-described thorough review of the record, 
the VA examiner opined that there was nothing in the 
veteran's SMRs or subsequent treatment history which 
suggested that his gunshot wound had undergone an increase in 
severity beyond any natural progression as a result of his 
service.  With due respect to the November 2002 opinion of 
the veteran's private treating physician in support of his 
claim, the Board must note that this opinion, unlike the VA 
examination of July 2006, does not provide any rationale or 
explanation for the opinion proffered.  Therefore, it must be 
provided little, if any, probative weight.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Moreover, although the veteran has expressed his belief that 
he now has various abdominal complaints, pleural effusions, 
and chest pain related to his 1944 gunshot wound and that his 
service caused these to worsen, we must note that he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The fact remains that there are no objective medical 
records or opinions of record that would tend to suggest that 
the veteran's pre-existing gunshot wound to the abdomen was 
aggravated by his recognized service.


ORDER

Entitlement to service connection for the residuals of a 
gunshot wound to the abdomen is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


